Citation Nr: 9922987	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to an increased evaluation for cystic acne, 
currently evaluatedat 10 percent.

6.  Entiltlement to a compensable evaluation for status post 
sebaceous cyst of the left chest, excisions of verucca 
vulgaris of the left arm and right knee, and excisions of 
condylomata of the shaft of the penis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.  The 
veteran served in active service from June 1988 to June 1992. 

The issues of entitlement to service connection for bilateral 
hearing loss and a right foot disorder, and the issues of the 
evaluations for  cystic acne and status post sebaceous cyst 
of the left chest, excisions of verucca vulgaris of the left 
arm and right knee, and excisions of condylomata of the shaft 
of the penis, will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from a bilateral knee disorder that 
has a nexus or relationship to his period of service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from a back disorder that has a 
nexus or relationship to his period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
In addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  Bilateral Knee Disorder

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for any problems of the knees, including any 
injuries to the knees.  In addition, the Board notes that the 
veteran's discharge examination report dated October 1992 
does not include any abnormalities of the knees.

As to the post-service medical evidence, the record contain a 
March 1994 VA examination report which reveals the veteran 
did not report any in-service injury or treatment to the 
knees, but complained of ache in the knees since his 
discharge from service.  Upon examination, he was found to 
have a range of motion from 0 to 130 degrees bilaterally.  
And, upon x-ray examination, he presented evidence of very, 
very slight depression of the medial and tibial plateau 
suggesting previous trauma, but otherwise normal.  The 
veteran was diagnosed with status post previous trauma of the 
knees bilaterally.

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence that the 
veteran currently suffers from a bilateral knee disorder that 
is related to his period of service.  Specifically, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
or relationship between a bilateral knee disorder and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the alternative, 
the Board observes that, as the earliest evidence of record 
that the veteran suffers from any problems of the knees is 
contained in the March 1994 VA examination report discussed 
above, which is dated more than a year after his discharge 
from service, the veteran has failed to demonstrate a 
continuity of symptomatology following his discharge from 
service.  See 38 C.F.R. § 3.303(b) (1998), Savage v. Gober, 
10 Vet. App. 488 (1997), Clyburn v. West, No. 97-1321 (U.S. 
Vet. App. April 2, 1999).  Thus, in the absence of competent 
medical evidence to support the claim of service connection 
for a bilateral knee disorder, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and thus, the claim must be denied.  
See 38 U.S.C.A. § 5107 (West 1991). 

B.  Back Disorder

The veteran's service medical records show he was treated in 
April 1990 for low back pain after back "humping" for 15 
miles.  As well, additional undated service records show he 
was treated for a back muscle strain.  However, his October 
1992 discharge examination report does not contain any 
indication that he suffered from any back abnormalities.

Additionally, a March 1994 VA examination report reveals the 
veteran reported no history of injury, but complained of back 
pain since his discharge from service.  And, upon x-ray 
examination, he presented evidence of minimal compression 
deformities in the plates of L1 down to L5, and very minimal 
superior anterior compression deformity of L1 and L2.  He was 
diagnosed with osteoarthritis of the lumbar spine with 
minimal compression deformities.

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence that the 
veteran currently suffers from a back disorder that is 
related to his period of service.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus or 
relationship between a current back disorder and his in-
service symptomatology and/or his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In addition, the Board observes that as the earliest 
evidence of record that the veteran suffers from 
osteoarthritis of the lumbar spine is contained in the March 
1994 VA examination report discussed above, which is dated 
more than a year after his discharge from service, the 
veteran has failed to establish he is entitled to service 
connection on a presumptive basis under 38 C.F.R. § 3.307 and 
3.309.

Furthermore, the Board acknowledges that the evidence shows 
the veteran was treated during his service for back pain and 
muscle strain.  However, even assuming that such 
symptomatology has been continuous since his service to the 
present, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that his present 
diagnosis of osteoarthritis of the lumbar spine with minimal 
compression deformities is related to his in-service 
symptomatology.  See 38 C.F.R. § 3.303(b) (1998); see Clyburn 
v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a back disorder, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

C.  Conclusion

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran and his 
representative tending to link his current claimed disorders 
to his period of service.  However, while the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative are laypersons 
not qualified to offer a medical opinion regarding the 
existence of a disability or as to the etiology of any such 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the United States Court of 
Veterans Appeals held that a veteran does not meet the burden 
of presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claims of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  In addition, 
the law is clear that the veteran may be considered for a VA 
examination, pursuant to 38 C.F.R. § 3.326, only after his 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996), and that is not the case 
here.  As such, the VA has no duty to afford the veteran a VA 
examination(s) until he establishes that his claims are well 
grounded. 

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claims 
on appeal "plausible".  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  Lastly, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to present well-grounded claims of 
service connection, and the reasons for which his claims 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral knee disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.


REMAND

With respect to the issues of service connection for 
bilateral hearing loss and a right foot disorder, the law is 
clear that the Board shall not entertain an application for 
review on appeal unless it conforms to the law.  See 38 
U.S.C.A. § 7108 (West 1991).  Pursuant to applicable law and 
regulation, an appeal consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.200 (1998).

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  See 38 C.F.R. § 20.202 (1998).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302(b) (1998).

Where a veteran files a timely NOD, but fails to file a 
timely or adequate Substantive Appeal, it is proper for the 
Board to dismiss the claim.  See Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  However, when the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and his/her 
representative should be given notice of the issue and a 
period of 60 days following the date on which such issue is 
mailed to present written argument or to request a hearing to 
present oral argument on this question.  See 38 C.F.R. 
§ 20.203 (1998).

In this case, in a January 1995 rating decision, the RO 
denied the veteran service connection for bilateral hearing 
loss and a right foot disorder.  A timely NOD was received by 
the RO regarding both issues in February 1995.  And, in March 
1995, the RO issued a SOC with an attached letter containing 
the relevant laws and regulations along with an explanation 
to the veteran as to his appellate rights and 
responsibilities with respect to these issues.  However, the 
veteran did address these issues in the Substantive Appeal 
dated in January 1996.  It also does not appear that any 
other document which can be construed as a Substantive Appeal 
was filed within 60 days from the date of the issuance of the 
SOC or within the remainder of the one-year period from the 
date of mailing of the notification of the appealed rating.  
Further, other than the a VA form 646 (Statement of 
Accredited Representation in Appealed Case) received in 
December 1998, and the veteran's representative's informal 
hearing presentation dated July 1999, no document appears to 
address these issues.  In addition, the veteran did not 
submit a written statement contending that good cause existed 
warranting an extension of the 60-day time period for filing 
a Substantive Appeal prior to the expiration of that time 
limit.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.303 (1998).

However, and more importantly, the Board notes the record 
does not contain any indication that the appellant and his 
representative were given notice of the issue regarding the 
timeliness or adequacy of the December 1998 VA form 646 
and/or the July 1999 informal hearing presentation as a 
Substantive Appeal regarding the issues of service connection 
for bilateral hearing loss and a right foot disorder.  As 
well, the record does not contain any indication that the 
appellant and his represent have been afforded an opportunity 
to present written argument or to request a hearing to 
present oral argument on these questions.  See 38 C.F.R. 
§ 20.203 (1998). 

Lastly, as to the issues of determination of proper initial 
ratings for cystic acne and status post sebaceous cyst of the 
left chest, in the January 1995 rating decision, the RO 
awarded the veteran a 10 percent disability evaluation for 
cystic acne with a history of verruca vulgaris, under 
Diagnostic Codes 7899 and 7806, effective June 1992.  As 
well, the RO awarded the veteran a noncompensable disability 
evaluation for status post cyst of the left chest, under 
diagnostic Code 7819, effective June 1992.  At present, as 
the veteran believes his disabilities are more disabling than 
currently evaluated, he is seeking increased initial ratings 
for both disabilities.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (holding that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found). 

With respect to the applicable law, skin disorders are rated 
in accordance with 38 C.F.R. § 4.118, which indicates that, 
unless otherwise provided, codes 7807 through 7819 are to be 
rated under the criteria for eczema set out under Diagnostic 
Code 7806, depending upon location, extent, repugnant 
characteristics, or otherwise disabling character or 
manifestations.  Under Diagnostic Code 7806, a 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent disability evaluation is for 
assignment for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  And, a 50 
percent disability evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  Also, 
Diagnostic Code 7819 indicates that the disability is to be 
evaluated based on the scars or disfigurement.

As to the evidence of record regarding these issues, the 
Board notes that the evidence includes a March 1994 VA 
examination report.  However, such examination report fails 
to contain sufficient information which would allow the Board 
to make a determination as to the severity of the veteran's 
service-connected cystic acne and status post sebaceous cyst 
of the left chest, under the criteria for scars or 
disfigurement, under Diagnostic Codes 7800, 7803, 7804 or 
7805 or the criteria described in Diagnostic Codes 7806 and 
7819.  As such, the Board finds that the VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claims, see 38 U.S.C.A. § 5107(a) (West 1991), Epps v. 
Gober, 126 F. 3d 1464 (1997), and concludes the veteran 
should be afforded an additional VA examination in order to 
better determined the severity of his service-connected skin 
disabilities.  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded an 
examination in order to ascertain the 
nature and severity of his service 
connected skin disabilities.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  All clinical 
manifestations of the service-connected 
disabilities should be noted in detail.  
The examining physician should quantify 
the degree of the veteran's impairment 
in terms of the criteria in Diagnostic 
Codes 7800, 7803, 7804, 7805 and 7806.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested above 
has been completed, the case should 
again be reviewed by the RO on the basis 
of the additional evidence.  The RO 
should also address the intertwined 
issue of whether the veteran has 
submitted a timely or adequate 
Substantive Appeal to the January 1995 
rating decision which denied service 
connection for hearing loss and a right 
foot disorder.  If the decisions are 
adverse to the veteran he and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

